TO BE P,UBLISHE

              S5uprrntr eaurf Tcfir
                               2014-SC-000043-KB
                                                              tiK
                                                        DATIE4-72%,14              1Z•
KENTUCKY BAR ASSOCIATION                                                MOVANT



V.                           IN SUPREME COURT



CLYDE F. JOHNSON                                                   RESPONDENT
KBA Member No. 84172




                             OPINION AND ORDER

      The Board of Governors (the Board) of the Kentucky Bar Association

(KBA) recommends this Court suspend Clyde F. Johnson (Johnson) from the

practice of law for thirty (30) days; require Johnson's attendance to the Ethics

and Professional Enhancement Program (EPEP); and refer Johnson to the

Kentucky Lawyers' Assistance Program (KYLAP). Finding sufficient cause to do

so, we adopt the Board's recommendations. Johnson, whose KBA number is

84172 and whose bar address is 181 East Court Street, P.O. Box 763,

Prestonsburg, Kentucky 41653, was admitted to the practice of law in the

Commonwealth of Kentucky on October J7, 1991.

                                I. BACKGROUND

A.    Procedural History and Charges

       On February 13, 2013, the Inquiry Commission issued a complaint and

 subsequently issued charges accusing Johnson of violating SCR 3.130-1.3(c) -

 which states, "{a} lawyer shall act with reasonable diligence and promptness in
representing a client;" SCR 3.130-1.4(a) - which states in pertinent part, "[a]

lawyer shall (3) keep the client reasonably informed about the status of the

matter; [and] (4) promptly comply with reasonable requests for information;"

and SCR 3.130-1.16(d) - which states in pertinent part, "[u]pon termination of

representation, a lawyer shall take steps to the extent reasonably practicable to

protect a client's interests, such as giving reasonable notice to the client .. .

and refunding any advance payment of fee or expense that has not been earned

or incurred."

      These charges arose from actions Johnson took while representing Mike

and Debby Goodman (the Goodmans) in an action to enforce a tax lien on real

property. After Mr. Goodman met with Johnson on May 7, 2010, for a free

consultation, Mr. Goodman paid Johnson $500.00, an amount which Johnson

estimated as fees and costs for the case. For more than two years following the

initial consultation, Mr. Goodman attempted to contact Johnson many times

about the pendency of their matter. Having not spoken to Johnson since May

7, 2010, on August 13, 2012, Mr. Goodman sent Johnson a letter via certified

 mail demanding the return of the $500.00, but the letter was returned

 unclaimed.

       On October 10, 2012, the Goodmans filed a bar complaint against

 Johnson. On November 19, 2012, Johnson responded to the complaint by

 stating he admitted the allegations of the complaint in essence, and that he

 had failed to vigorously pursue the Goodmans' case. Johnson also outlined

 remedial measures to ensure a similar problem would not occur again.


                                           2
Johnson then returned the $500.00 to Mr. Goodman in December 2012. On

February 13, 2013, the Inquiry Commission issued the aforementioned

complaint with three (3) charges. Count I of the charge alleges Johnson

violated SCR 3.130-1.3(c) by failing to diligently pursue or file the Goodmans'

case. Count II of the charge alleges Johnson violated SCR 3.130-1.4(a) by not

communicating with the Goodmans about the status of their case, by not

returning their phone calls, and by not responding to their letters requesting

information. Count III of the charge alleges Johnson violated SCR 3.130-

1.16(d) by abandoning the Goodmans' case and not refunding the unearned fee

until a subsequent bar complaint was filed against him.

      On March 11, 2013, Johnson filed an answer to the charges in which he

admitted the veracity of every statement of the charge. Additionally, Johnson

accepted responsibility for his actions, and stated he was willing to accept

discipline as deemed appropriate. On July 10, 2013, the Louisville Courier-

Journal reported that Johnson disappeared on or about June 24, 2013.

Johnson remains missing. On August 14, 2013, Bar Counsel filed a motion to

submit briefs to the Board pursuant to SCR 3.210(2).

       On August 26, 2013, Emergency Temporary Curators appointed by the

Floyd Circuit Court filed a response on behalf of Johnson in opposition to Bar

 Counsel's motion. On August 28, 2013, Bar Counsel filed a reply to the

 response stating that the Emergency Temporary Curators do not represent

 Johnson in this disciplinary matter and that Johnson had already admitted the

 veracity of the allegations in the charge. On September 9, 2013, the President,


                                         3
President Elect, and Vice President granted Bar Counsel's motion to submit

briefs. Johnson has not replied to Bar Counsel's brief.

B.    The Board's Findings of Fact, Conclusions of Law, and
      Recommendations

      The Board, after summarizing the above, found that Johnson: was

properly served with the Commission's complaint; filed a response admitting

the veracity of every statement set forth therein; and was prepared to accept

his discipline.

      Based on its findings, the Board, by a vote of 17-0, recommended that

Johnson be found guilty on all three counts. Considering that Johnson had a

prior history of multiple instances of discipline, the Board recommended, by a

vote of 11-6, that Johnson be: suspended from the practice of law for thirty (30)

days; required to attend EPEP; and referred to KYLAP.

                                  II. ANALYSIS

       Johnson has not contested the accuracy of the charges and there is

 sufficient evidence to support the Board's findings of fact. Therefore, we accept

 the Board's recommendation and find Johnson guilty of violating SCR 3.130-

 1.3(c), SCR 3.130-1.4(a), and SCR 3.130-1.16(d). Additionally, we find that the

 Emergency Temporary Curators were appointed for the maintenance of

 Johnson's law firm, which is solely separate and apart from a disciplinary

 action; furthermore, Johnson previously admitted the veracity of the

 allegations in the charges against him. We therefore give the Emergency

 Temporary Curators' argument no weight. As to the appropriate punishment,

 Bar Counsel recommended in its brief to the Board that a public reprimand
                                         4
would be the appropriate sanction. Johnson never replied to Bar Counsel's

brief. Bar Counsel argued that case law concerning similar violations and the

existence of aggravating factors supported that penalty.

      In Lutes v. Kentucky Bar Ass'n, 338 S.W.3d 278 (Ky. 2011), Lutes's

clients paid him $375.00 to represent their interests in a child visitation action.

Lutes failed to work on the case and failed to communicate with his clients.

Moreover, he placed the $375.00 in his operating account prior to it being

earned, and the $375.00 was not returned until a bar complaint was filed

against him. Lutes admitted the violation of SCR 3.130-1.3, 1.4(a), 1.15(a) &

(b), and 1.16(d); he agreed to a public reprimand with the condition that he

attend EPEP. Lutes's disciplinary record consisted of a private admonition in

2009 for similar wrongdoing, and an ongoing suspension for a failure to pay

bar dues at the time of the 2011 case.

       In Kentucky Bar Ass'n v. Zimmerman, 324 S.W.3d 413 (Ky. 2010),

Zimmerman failed to return nearly fifty telephone calls over a six-month

 period, neglected the client's case, failed to disburse settlement proceeds,

 abandoned the client's case, and failed to respond to requests for information

 regarding the.ethics charges against him. After we found Zimmerman guilty of

 violating SCR 3.130-1.3, 1.4(a), 1.16(d), and 8.1(b), this Court publicly

 reprimanded Zimmerman and ordered him to attend EPEP.

       In Laurin v. Kentucky Bar Ass'n, 282 S.W.3d 325 (Ky. 2009) Laurin, who

 had previously received two private admonitions, received a public reprimand

 with conditions for failing to create a tax-exempt organization for his client; for


                                           5
failing to promptly attempt to obtain said tax-exempt status; and for failing to

adequately respond to his client's reasonable requests for information

regarding the status of the case. We found Laurin violated SCR 3.130-1.1, 1.3,

and 1.4(a).

      In Riley v. Kentucky Bar Ass'n, 262 S.W.3d 203 (Ky. 2008), Riley, who

previously received a private admonition for violating SCR 3.130-1.3 and 1.4(a),

failed to communicate or return a client's phone calls about the progress of her

uncontested divorce. Additionally, Riley terminated his representation without

refunding any part of the unearned advance fee or without contacting the

client. He agreed to a public reprimand for violating SCR 3.130-1.3, 1.4(a), and

1.16(d).

       In Kentucky Bar Ass'n v. Robey, 198 S.W.3d 587 (Ky. 2006), Robey failed

to communicate with the client; failed to return the client's file after several

requests to do so; and failed to respond to the KBA charges issued against him.

We found Robey violated SCR 3.130-1.4(a), and 1.16(d), and issued a public

reprimand.

       The KBA also cited two cases regarding the use of mitigating and

 aggravating circumstances, one of which involved Johnson. In Anderson v.

 Kentucky Bar Ass'n, 262 S.W.3d 636 (Ky. 2008), we determined aggravating

 and mitigating circumstances may be relevant in determining appropriate

 sanctions. In Johnson v. Kentucky Bar Ass'n, 364 S.W.3d 192 (Ky. 2012), we

 found that Johnson violated SCR 1.130-3.4(c) 868.1(b), and we publicly

 reprimanded and required him to attend EPEP.


                                          6
                                III. CONCLUSION

      Having reviewed the preceding cases, we agree with the Board's

recommendation for two reasons. First, unlike the majority of the attorneys

noted above who received a public reprimand, Johnson's misbehavior was the

third of its kind since his bar admission in 1991. On February, 20, 2009, the

KBA Inquiry Commission issued a private admonition against Johnson for not

timely filing a summary judgment order in a civil action. Furthermore, on April

26, 2012, we issued a public reprimand against Johnson for failing to comply

with several court orders requiring him to turn over client files to a bankruptcy

trustee. Johnson admitted his violation of SCR 3.130-3.4(c) & 8.1(b), and we

required his attendance to EPEP in addition to his public reprimand. Lastly,

Johnson was suspended from the practice of law on February 17, 2010 for a

2008-2009 violation of CLE requirements. Johnson was reinstated by an order

dated April 16, 2010.

      Second, although Johnson admitted the allegations set forth in the

charge, Johnson has since absconded and remains missing. This Court does

not want to encourage Kentucky lawyers to disappear from the Commonwealth

while under threat of ethical violations, leaving their clients' legal interests

vulnerable. Therefore, we adopt the Board's recommendation.




                                           7
ACCORDINGLY, IT IS ORDERED THAT:

1.    Respondent, Clyde F. Johnson, KBA Member No. 84172, is found guilty

      of the above-described and admitted violations of the Rules of

      Professional Conduct;

2.    Respondent is suspended from the practice of law in Kentucky for a

      period of thirty (30) days beginning ten (10) days after entry of this

      Order;

3.    Respondent will attend, at his own expense, and successfully complete

      the next scheduled EPEP offered by the Office of Bar Counsel, separate

      and independent of any other continuing education requirement;

4.    Respondent will not apply for CLE credit of any kind for his participation

      in EPEP. Respondent will furnish a release and waiver to the Office of

      Bar Counsel to review his records in the CLE department that might be

      otherwise confidential, with such release to continue in effect for one (1)

      year after he completes EPEP to allow Bar Counsel to verify that he has

      not reported any of the EPEP hours to the CLE Commission;

5.    Respondent shall participate in an evaluation performed by a

      professional of KYLAP and fully comply with any resulting

       recommendations from such evaluation; and

 6.    In accordance with SCR 3.450, Johnson is directed to pay the costs of

       this action in the amount of $211.83, for which execution may issue

       from this Court upon finality of this Opinion and Order.




                                          8
      Minton, C.J., Abramson, Cunningham, Keller, Noble and Venters, JJ.,

concur. Scott, J., not sitting.

      ENTERED: April, 17, 2014




                                      9